DETAILED ACTION
Specification
The disclosure is objected to because of the following informality.    The use of the term “bandage” throughout the specification is not considered the normal customary meaning of the term.  It is required that terms in the specification must not be used or defined to go against their normal customary meanings.  The disclosed wrist strap for the watch is not considered to be a bandage.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCray, US 2018/0289116A1 in view of Cauwels, US 2013/0326790 A1.  McCray discloses the claimed wrist strap that is attachable to an electronic watch as shown in the annotated drawing on the subsequent page.
The limitation at the end of the independent claims 1 and 20 state that the “second mating portion is configured to be attracted to and coupled with the first mating portion”.  It is understood, from the specification, that “attracted to and coupled with” has the meaning that the structure of the first and second mating portions are magnetically attracted to and coupled with.  McCray fails to disclose this magnetic attraction.  However, Cauwels discloses a wearable band that includes a first and second mating portions of the two straps that are magnetically attracted to and coupled to one another (figure 4, 116, 118).

McCray annotated figure

    PNG
    media_image1.png
    959
    797
    media_image1.png
    Greyscale

Cauwels

    PNG
    media_image2.png
    374
    497
    media_image2.png
    Greyscale

	Regarding claims 4 and 8, Cauwels’ magnetic metal piece is hidden in the second strap body when viewing the strap from the sides or end of the strap.  Furthermore, it is old and well known to fully 
	Regarding claim 6, Cauwels’ magnetic metal piece is exposed to the fourth side surface.

    PNG
    media_image3.png
    499
    697
    media_image3.png
    Greyscale


	Regarding claim 7, the specification fails to state any criticality associated with the shape of the exposed surface of the magnetic piece being rectangular with arc corners.  Any shape, such as Cauwels’ circular shape works equally well in providing an appropriate amount of exposed surface for securely 
	Regarding claims 10 and 13, McCray discloses the width of the strap end increasing in the direction of the connection portion.
	Regarding claims 11 and 14, McCray discloses the claimed acute angle.

    PNG
    media_image4.png
    959
    797
    media_image4.png
    Greyscale

	







    PNG
    media_image5.png
    324
    603
    media_image5.png
    Greyscale

	Regarding claims 15 and 16, McCray discloses that it is old and well known to mount a mating portion (320) and a buckle (324) in a through hole to secure the strap to the fastening parts.
	Regarding claims 17 and 18, McCray discloses a recess about the connection holes and the second mating portion.

    PNG
    media_image6.png
    699
    581
    media_image6.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677